Citation Nr: 1443946	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  04-08 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

C. Bruce, Counsel 



INTRODUCTION

The appellant served with the U.S. Naval Reserves from January 1970 to October 1970 on a period of active duty for training. 

The appeal is REMANDED to the RO as the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is necessary and the case is REMANDED for the following action:

1. Obtain the appellant's complete service personnel record illustrating all personnel documents for whatever period he was enrolled in the U.S. Naval Reserve. All efforts must continue until it is reasonably certain that further efforts would be to no avail.

2. Contact the Department of the Navy. Ascertain if there was a "boiler explosion" onboard the USS English at some point between January 1970 to October 1970. If so, obtain all accident reports and other investigative materials.

3. Readjudicate the claim. If necessary, conduct any further factual and/or medical development. If the claim is not resolve to the appellant's satisfaction, issue a Supplemental Statement of the Case and return the appeal to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded, to include but not limited to the dates, times, witnesses, and any other relevant data documenting the claimed "boiler explosion" on board his vessel.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



